Citation Nr: 0737880	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
denied service connection for PTSD and for bilateral hearing 
loss.  In July 2007, the veteran testified at a Travel Board 
hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  His service personnel records show that he served in 
Vietnam from April 1970 to March 1971 with the 360th 
Transportation Company.  It was noted that his principle duty 
was as a heavy truck driver.  The veteran's DD-214 listed his 
occupational specialty as a wheel vehicle mechanic and noted 
that he had eleven months and eight days of foreign and/or 
sea service.  His service medical records do not show 
treatment for any psychiatric problems including PTSD.  

Post-service VA treatment records show treatment for 
disorders including PTSD.  

The veteran has reported various stressors.  In a July 2004 
response to a PTSD questionnaire, he stated that he was a 
truck driver with the 360th Transportation Company from 1970 
to 1971 and that he drove high explosive fuels.  He reported 
that snipers shot at him on several occasions and that his 
convoys had people killed in action due to the sniper fire.  
He also indicated that some of the trucks were hit by rocket 
launchers.  The veteran further stated that trucks were shot 
up both in front of him and behind him and that he had to 
drive by burning trucks that were hit by rocket launchers for 
a month.  He noted that such events occurred between Nha 
Trang and Ban Me Thuot, Vietnam about seven miles from the 
Cambodian border.  He reported that such occurred within six 
months of his entry into Vietnam in 1970.  The veteran also 
referred to a soldier getting killed in his unit in the 
1970s.  

At the June 2007 Board hearing, the veteran testified that 
when he was in truck convoys in Vietnam, trucks were shot up 
in front of him and behind him.  He also referred to a jeep 
hitting a land mine.  The veteran indicated that the convoys 
would leave from Camron Bay.  He reported that he had seen 
trucks that had been blown up and burned.  He also referred 
to a solider who was killed.  

An October 2004 response from the Department of the Army 
indicated that the 360th Transportation Company was a medium 
petroleum truck operating unit and that it was stationed in 
Vietnam from October 1966 to May 1972.  

The veteran has specifically stated that he was exposed to 
stressors, including sniper fire and mortar fire. The Board 
observes that a mortar attack may in some cases be a 
satisfactory stressor for PTSD.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

The Board observes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
stressors through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Therefore, an attempt to verify the 
veteran's alleged stressors and to obtain relevant unit 
histories should be made.  

The Board also notes that the veteran has not been afforded a 
VA examination, with an etiological opinion after a review of 
the entire claims folder, as to his claim for service 
connection for PTSD.  

As to the veteran's claim for service connection for 
bilateral hearing loss, his service medical records indicate 
that at the time of the May 1969 pre-induction examination, 
he was noted to have no defects with respect to his ears.  At 
that time, pure tone thresholds in his right ear were 0, 0, 
0, 10, and 5 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz.  Pure tone thresholds in the veteran' left ear were 0, 
0, 0, 0, and 0 decibels at the same frequencies.  The March 
1971 separation examination report noted that the veteran had 
no ear defects and that his hearing was 15/15 in both ears on 
whispered voice testing.  

Post-service VA treatment records show treatment for hearing 
problems.  The Board notes that the veteran has also not been 
afforded a VA examination, after a review of the entire 
claims folder, as to his claim for service connection for 
bilateral hearing loss.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination scheduled in conjunction with a reopened 
claim for a benefit which was previously disallowed, the 
claim shall be denied.  

Additionally, the Board notes that at the July 2007 Board 
hearing, the veteran testified that he had received treatment 
at the Pensacola, Florida VA Outpatient Clinic, to include 
the Mental Health Clinic.  As there are further VA treatment 
records that may be pertinent to the veteran's claim, they 
should be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice. 
        
Accordingly, these issues are REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
treatment for PTSD and hearing loss since 
his separation from service, from the 
Pensacola, Florida VA Outpatient Clinic, 
to include the Mental Health Clinic.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center, or 
other official source, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include sniper 
and rocket attacks while driving trucks 
for the 360th Transportation Company from 
April 1970 to March 1971.  JSRRC should 
be asked to provide histories of the 
veteran's unit during the time he was in 
Vietnam.  If more detailed information is 
needed for this research, the veteran 
should be given an opportunity to provide 
it.    

4.  If, and only if, the veteran's 
reported stressors are verified, a VA 
psychiatric examination should be 
scheduled to determine whether he has PTSD 
as a result of the verified stressor(s).  
The examination report should include a 
detailed account of all pathology found to 
be present.  The examiner should be 
requested to determine whether any of the 
verified stressors are sufficient to 
produce PTSD.  The report of the 
examination should include a rationale for 
all opinions expressed.  All studies or 
tests deemed necessary should be 
accomplished.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

5.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should conduct 
an audiological evaluation, including 
speech recognition testing, to determine 
whether the veteran currently experiences 
hearing loss.  If current hearing loss is 
identified, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater possibility) that 
any current hearing loss was incurred in 
service or are the result of exposure to 
acoustic trauma during the veteran's 
period of service.  

6.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for PTSD and for bilateral 
hearing loss.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



